Citation Nr: 0726122	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for myositis of 
the neck, shoulder, and upper back, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for hemorrhoids, 
with an anal fissure and residual anal incontinence, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The Board remanded this matter in October 2006 for the 
scheduling of a hearing before a Veterans Law Judge.  
However, the veteran withdrew this hearing request in March 
2007.  See 38 C.F.R. § 20.704(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the present case, the veteran most recently underwent a VA 
examination in conjunction with his claims in October 2002.  
Subsequent VA treatment records indicate that he was 
extensively evaluated for neck pain in February 2004 and for 
hemorrhoids in March 2005.  Despite the relevance of these VA 
treatment records, the RO has not, to date, issued a 
Supplemental Statement of the Case addressing this evidence.  
The absence of Supplemental Statement of the Case constitutes 
a procedural defect requiring correction on remand, pursuant 
to 38 C.F.R. §§ 19.9 and 19.31 (2006).  

The Board is also concerned about the fact that the veteran 
has not been afforded a VA examination in conjunction with 
his claims for nearly five years and finds that a more 
contemporaneous examination would be helpful in addressing 
the matters on appeal, particularly as the issuance of a 
Supplemental Statement of the Case will necessarily result in 
additional delay in this case.

Finally, the Board notes that the veteran has never been 
issued a letter notifying him of the type of evidence needed 
to substantiate his claims and of the relative duties of VA 
and himself in developing such evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  While several VCAA 
letters have been issued during the pendency of this appeal, 
these letters have addressed other claims.  The absence of a 
VCAA letter in conjunction with the present appeal 
constitutes a further procedural defect requiring action on 
remand.  38 C.F.R. § 19.9 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his myositis of the neck, 
shoulder, and upper back; and 
hemorrhoids.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  As to 
myositis, the examiner should address the 
range of motion of the affected joints 
and any accompanying painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during flare-ups.  As to 
hemorrhoids, the examiner should comment 
on the extent of this disorder and, 
specifically, whether it results in an 
unusual disability picture with a marked 
effect on employment status, or frequent 
hospitalizations during the pendency of 
this appeal.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims for 
increased evaluations for myositis of the 
neck, shoulder, and upper back; and 
hemorrhoids, with an anal fissure and 
residual anal incontinence, should be 
readjudicated.  Consideration under 
38 C.F.R. § 3.321(b)(1) is necessary.  If 
the determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



